Tom Glaze, Justice, dissenting in part. I agree to reverse, but would remand for the following reason. While I agree the chancellor erred in barring Stewart from using other methods of collection of her judgment for arrears, I believe on remand the chanceEor may dispense with the $20 biweekly payments he ordered. Neither the holding Sharum v. Dodson, 264 Ark. 57, 568 S.W.2d 503 (1978), nor the statutes cited in the majority opinion required the additional payments under the facts of this case. Thus, I agree with the majority’s reversal of this cause, but I would reverse and remand, leaving it open for the chanceEor to reconsider whether the additional support payments should be continued in these circumstances. Thornton, J., joins this opinion.